                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 AKH COMPANY, INC.,

            Plaintiff,

            v.                                            Case No. 13-2003-JAR-KGG

 UNIVERSAL UNDERWRITERS INSURANCE
 CO.,

            Defendant,

 and


 UNIVERSAL UNDERWRITERS INSURANCE
 CO.,

            Counter-Claimant

            v.

 AKH COMPANY, INC., ANDONIAN
 ENTERPRISES, INC., 55, INC.,
 TIRENETWORK GROUP, INC., TRADE CO.,
 LLC, ANDY ANDONIAN, AND HRATCH
 ANDONIAN,

            Counter-Defendants.



                               MEMORANDUM AND ORDER

       Before the Court is Counter-Defendants Andonian Enterprises, Inc., 55, Inc.,

TireNetwork Group, Inc., Andy Andonian, Hratch Andonian, and Trade Co., LLC’s Motion for

Reconsideration of Memorandum and Order Regarding Motion for Sanctions (Doc. 646). The

motion is fully briefed and the Court is prepared to rule. As described more fully below, the

Court grants in part the motion by supplementing its March 19, 2019 Memorandum and Order
with more specific findings as to the movants, and makes clear that its sanctions order does not

apply to Trade Co., LLC.

I.     Background

       The Court incorporates by reference the relevant background information set forth in its

March 19, 2019 Memorandum and Order granting in part Defendant/Counterclaimant Universal

Underwriters Insurance Company’s (“UUIC”) motion for sanctions, and supplements that

background information as follows.

       On April 30, 2018, after five years of litigation between UUIC and Plaintiff/Counter-

Defendant AKH, Inc., this Court granted UUIC’s motion to amend its counterclaim to add

Counter-Defendants Andy and Hratch Andonian, 55, Inc., TireNetwork Group, Inc.

(“TireNetwork”), and Andonian Enterprises, Inc. (“AEI”), and to add counterclaims against

AKH and these new parties for fraudulent conveyance and alter-ego liability.1 The motion was

granted upon a showing by UUIC that AKH and its owners, Andy and Hratch Andonian,

attempted to shield AKH from liability after this suit was filed by transferring AKH’s assets to

themselves, or to newly created corporate entities that are each owned by one of the Andonians,

rendering AKH a shell corporation. UUIC further alleges that the Counter-Defendants’ funds are

commingled and that they lack corporate records to document the many transfers between them

that have occurred since 2013. The Amended Counterclaim was filed on May 2, 2018. On June

5, 2018, new counsel entered appearances on behalf of AKH. On June 22, 2018 and July 2,

2018, that same counsel appeared at a telephonic scheduling conference before Magistrate Judge

Kenneth Gale on behalf of the new Counter-Defendants.2



       1
           Doc. 514.
       2
           Doc. 539.




                                                2
        The newly added Counter-Defendants filed a motion to dismiss for lack of personal

jurisdiction, and the Court fast-tracked the briefing and decision on that motion to avoid any

further delay in this case. On August 29, 2018, the Court denied the motion to dismiss.3

Discovery was not stayed while this motion was pending.4 Judge Gale set an initial disclosure

deadline of July 20, 2018.5 Supplemental disclosures under Fed. R. Civ. P. 26(e) were to be

served forty days before the discovery deadline.6 The Scheduling Order set a discovery deadline

of November 2, 2018; by stipulation of the parties, that date was eventually extended to February

13, 2019.7

        On July 24, 2018, UUIC issued its First Request for Production (“RFP”) to the newly

added Counter-Defendants, which included requests for net-worth documents from 2011 to the

present, and for documents sufficient to show the value or worth of any transfers between AKH

and each Counter-Defendant.8 UUIC also issued a Sixth set of RPFs to AKH that included

requests for net worth and transfer information.9 AKH provided its initial responses to the Sixth

set of RFPs on August 23, 2018.10 The other Counter-Defendants provided their initial responses

to the First RFPs in early October 2018, soon after they filed their answers.11




        3
            Doc. 553.
        4
         The Counter-Defendants sought a stay while the Court decided the motion to dismiss, but that motion was
rendered moot by the Court’s August 29, 2018 ruling. Doc. 554.
        5
            Doc. 539 at 3.
        6
            Id.
        7
            Doc. 574.
        8
            See Docs. 610-1 through 610-5; 602-20.
        9
            Doc. 602-20.
        10
             Doc. 550.
        11
             Docs. 570, 575.




                                                       3
       In August 2018, UUIC noted in a letter to AKH that ledger and accounting software

records were missing from AKH’s production. And during phone calls in September and

November 2018, UUIC asked AKH for a proposal by which AKH could produce summary

information that would not require UUIC to review bank statements and canceled checks to

determine net-worth and transfer information. The Counter-Defendants supplemented their

responses to the First RFPs on November 29, 2018.12 AKH supplemented its response to the

Sixth Set of RFPs on December 17, 2018.13

       Counsel for UUIC sent a letter to Counter-Defendants’ counsel on December 21, 2018,

addressing, inter alia, AKH’s supplemental responses and objections to UUIC’s sixth set of

RFPs, and the other Counter-Defendants’ supplemental responses and objections to UUIC’s first

set of RFPs. UUIC’s counsel notified Counter-Defendants’ counsel in this letter that certain

documents recently produced by AKH contradicted AKH’s longstanding claim that it did not

have a ledger or accounting report that would allow UUIC to more easily determine check

payees.14 In addition to lacking a check ledger and deposit list for AKH, UUIC complained that

the Counter-Defendants’ production “made it difficult, if not impossible, for Universal to

determine whether the Counter-Defendants have produced all checks associated with all of their

bank accounts.”15 UUIC therefore requested a summary document for each bank account used

by the new Counter-Defendants. Counsel for Counter-Defendants agreed to “produce a manual

check register per your request,” in a responsive letter dated January 7, 2019.




       12
            Doc. 588.
       13
            Doc. 591.
       14
            Doc. 602-9.
       15
            Id. at 3.




                                                 4
         According to the certificates of service, AKH and the other Counter-Defendants

supplemented their productions again on January 4, 2019.16 UUIC represented in its motion for

sanctions that on January 9 and 18, 2019, AKH produced for the first time, check registers for

2011 to 2018, and deposit lists for 2013 to 2018. UUIC argued that sanctions were warranted

because this new production created even more questions, and now that discovery was

effectively closed, it was unable to resolve the inconsistent and incomplete documentation

through depositions or other follow-up discovery, causing substantial prejudice. In its motion,

UUIC offered examples of these issues by submitting several of the check registers and deposit

lists submitted by the new Counter-Defendants.

         On March 19, 2019, this Court issued a Memorandum and Order granting in part UUIC’s

Motion for Sanctions. The Court agreed with UUIC that the Counter-Defendants’ delay in

producing their check ledgers and deposit lists constituted a discovery violation because those

documents were responsive to multiple RFPs yet were not timely produced. In AKH’s case, the

Court found that the documents should have been produced as early as 2015.17 The Court

imposed the following sanctions on the Counter-Defendants for their delayed production: (1)

payment of reasonable attorneys’ fees and costs in litigating the motion, and the reasonable fees

UUIC incurred retaining an expert to evaluate the bank statements and canceled checks, under

Fed. R. Civ. P. 37(c)(1)(A); and (2) adverse-inference instructions that the Counter-Defendants

failed to timely produce these records under Fed. R. Civ. P. 37(c)(1)(B), and that when

determining punitive damages, fraudulent conveyance, and alter-ego liability, any




         16
              Docs. 595–96.
         17
          The Court’s Order ruled on two other alleged discovery violations by AKH. Because the motion to
reconsider does not challenge those rulings, the Court cabins its discussion to the issue of check ledgers and deposit
lists.




                                                          5
inconsistencies in the check registers and deposit lists provided by the Counter-Defendants may

be resolved in UUIC’s favor.18

        The new Counter-Defendants19 move for reconsideration of the Court’s adverse-inference

instructions related to the check ledger and deposit list issue. They argue that the Court’s

adverse-inference findings apply to AKH only and thus the instructions should be modified by

removing references to the new Counter-Defendants. UUIC added one more counter-defendant

after discovery without objection, Trade Co., LLC.20 The motion for sanctions does not apply to

this Counter-Defendant given that it was not yet a party at the time UUIC filed its motion for

sanctions.

II.     Standard

        D. Kan. Rule 7.3(b) governs motions to reconsider non-dispositive orders, while Fed. R.

Civ. P. 59 and 60 govern motions to reconsider dispositive orders.21 Under D. Kan. Rule 7.3, a

motion to reconsider a non-dispositive order must be based on: “(1) an intervening change in

controlling law; (2) the availability of new evidence; or (3) the need to correct clear error or

prevent manifest injustice.”22 “Thus, a motion for reconsideration is appropriate where the court

has misapprehended the facts, a party’s position, or the controlling law.”23 Such a motion does

not permit a losing party to rehash arguments previously addressed or to present new legal


        18
          Doc. 628 at 33. The Court emphasizes its choice of the word “may” in this adverse-inference instruction.
The jury will not be instructed that it must draw and adverse-inference, and Counter-Defendants are free to elicit
testimony from witnesses that explain any inconsistencies and apparent omissions in their production.
        19
         The Court’s references to the “new Counter-Defendants” are to AEI, 55, Inc., TireNetwork, Andy
Andonian, and Hratch Andonian.
        20
             Docs. 612, 616–17.
        21
          D. Kan. R. 7.3; Coffeyville Res. Ref. & Mktg., LLC v. Liberty Surplus Ins. Corp., 748 F. Supp. 2d 1261,
1264 (D. Kan. 2010).
        22
          D. Kan. R. 7.3(b). In their motion, Counter-Defendants challenge only a non-dispositive sanction—the
scope of one of the Court’s adverse inference rulings.
        23
             Id. (citing Fed. R. App. P. 40(a)(2)).




                                                         6
theories or facts that could have been raised earlier.24 A party’s failure to present its strongest

case in the first instance does not entitle it to a second chance in the form of a motion to

reconsider.25 Whether to grant a motion to reconsider is left to the court’s discretion.26

II.     Discussion

        The new Counter-Defendants argue that the Court clearly erred in applying the adverse

inference rule to them. They maintain that while the Court’s predicate findings were specific to

AKH, it did not make specific enough findings to support adverse-inference instructions as to

them. They argue that unlike AKH, they timely produced their check registers and deposit lists

within four months of filing their answers, and that the Court erred by premising adverse

inference instructions on AKH’s behavior prior their addition to this case. UUIC responds that

the Court made sufficient findings to trigger the adverse-inference rule as to all Counter-

Defendants.

        As described more fully below, the Court finds no clear error in its adverse inference

instructions. However, the Court grants reconsideration to supplement the record with more

specific findings as to the new Counter-Defendants. The Court also clarifies that its adverse-

inference instructions do not apply to Trade Co., LLC, which had not yet been added as a

Counter-Defendant at the time the motion for sanctions was filed.




        24
          Steele v. Young, 11 F.3d 1518, 1520 n.1 (10th Cir.1993); see also Charles Alan Wright, et al., Federal
Practice & Procedure: Civil 2d § 2810.1 (footnotes omitted) (“The Rule 59(e) motion may not be used . . . to raise
arguments or present evidence that could have been raised prior to the entry of judgment.”).
        25
             BHC Dev., L.C. v. Baily Gaming, Inc., 985 F. Supp. 2d 1276, 1295–96 (D. Kan. 2013).
         26
            Coffeyville Res. Refining & Mktg., LLC., 748 F. Supp. 2d at 1264 (citing In re Motor Fuel Temp. Sales
Practices Litig., 707 F. Supp. 2d 1145, 1166 (D. Kan. 2010)).




                                                         7
       A.      Violation

       As to the discovery violation, the Court emphasized in its prior order that AKH delayed

producing its check ledgers and deposit lists that were responsive to a RFP that was originally

served back in 2015. The new Counter-Defendants argue that unlike AKH, their production was

timely because they produced the check ledgers and deposit lists by the post-amendment

supplementation deadline. According to the certificate of service filed by the Counter-

Defendants, their most recent Rule 26(e) supplemental production was on January 4, 2019—

exactly forty days before the discovery deadline, which was the deadline for supplementing

under Rule 26(e). Only after Counter-Defendants finally supplemented their productions in

January, after UUIC’s letter confronting all Counter-Defendants about their failure to respond to

various discovery requests, was it apparent to UUIC that the Counter-Defendants’ documentation

was inconsistent and incomplete. Moreover, while the issue of alter-ego liability is an open legal

question in this case, common counsel for the Counter-Defendants were certainly aware of

AKH’s history of denying the existence of summary financial documents, and of UUIC’s

position that such documents were responsive to the net-worth and transfer RFPs. It is simply

disingenuous to suggest that the Counter-Defendants were not aware that the check ledgers and

deposit lists would be responsive to UUIC’s First RFPs at the time of their first two productions.

       Moreover, the Court’s finding of a discovery violation by the new Counter-Defendants

was not limited to untimely production. The Court also credited UUIC’s argument that their

check ledgers and deposit lists were incomplete. The new Counter-Defendants responded to

these net worth and transfer RFPs by objecting that they were overly broad and stating that AKH

had previously produced responsive documents. The responses do not indicate that the new




                                                8
Counter-Defendants produced any responsive documents to those requests, in contravention of

Fed. R. Civ. P. 34(b)(2)(C).

         The discovery violation identified by the Court in its prior order certainly involved the

untimely production of these documents, particularly with respect to AKH, but the Counter-

Defendants’ incomplete production amounted to a violation of Rule 37(c)(1), as well. In finding

discovery violations, the Court rejected the Counter-Defendants’ argument that their more than

21,000-page production regarding the flow of money among themselves could not possibly be

insufficient given its volume, and because the documents were produced as they are kept in the

ordinary course of business. Again, the Court incorporated by reference the many issues

identified by UUIC in its motion for sanctions. These issues involve inconsistencies and

questions of completeness with respect to not just AKH’s summary documents, but the Counter-

Defendants’ documents as well.27 In sum, to the extent the Court was not clear in its March 19

Order, it now clarifies: the Counter-Defendants’ failed to produce responsive documents to

UUIC’s First RFPs at the time they were initially due. While they met the supplementation

deadline, UUIC was able to demonstrate that the supplementation was incomplete and internally

inconsistent.

         B.       Sanctions

         In determining whether adverse-inference instructions were appropriate, the Court

considered whether the following factors were present:

                  (1) it appears that the documentary evidence exists or existed; (2)
                  the suppressing party has possession or control of the evidence; (3)
                  the evidence is available to the suppressing party, but not to the




          27
             Doc. 628 at 7 (listing issues, including the fact that several of the new Counter-Defendants’ check
registers and deposit lists are either missing or incomplete, and that they are inconsistent with one another).




                                                           9
                    party seeking production; (4) it appears that there has been actual
                    suppression or withholding of evidence.28

The Court also considered whether the parties acted in bad faith.29

        To the extent the Court’s findings on these factors were not specific to the new Counter-

Defendants, it supplements those findings as follows. The RFPs issued by UUIC to all Counter-

Defendants sought net-worth and transfer documents. The Counter-Defendants objected to the

net-worth and transfer requests as overly broad and declined to produce responsive documents

other than those previously produced by AKH, acknowledging the interrelatedness of the parties,

at least with respect to these categories of documents.30 They never denied that the documents

existed, or that the Counter-Defendants had control of the evidence. In fact, eventually AKH

relied on the other Counter-Defendants’ bank records to explain how much the Counter-

Defendants paid one another for various assets at issue in this case.31 There is no evidence that

the Counter-Defendants’ check ledgers and deposit lists were otherwise available to UUIC.

         The Court also finds that there was actual suppression or withholding of evidence. In

October 2018, the new Counter-Defendants’ counsel was aware that almost identical RFPs had

been directed to AKH, and that UUIC had repeatedly clarified over a several-year period that it

sought summary bank account information as part of these requests. Yet, those documents were

not produced with the new Counter-Defendants’ initial or first supplemental responses. By

December 21, 2018—several months after the RFP responses were due—UUIC had determined



        28
           Gilbert v. Cosco Inc., 989 F.2d 399, 406 (10th Cir. 1993) (quoting Evans v. Robbins, 897 F.2d 966, 970
(8th Cir.1990)).
        29
          Doc. 628 at 10; cf. Turner v. Pub. Serv. Co. of Colo., 563 F.3d 1136, 1149–50 (10th Cir. 2009) (requiring
a showing of bad faith to support adverse-inference instruction for spoliation of evidence).
        30
             See, e.g., Doc. 610-1 at 2–3, 6 (October 1, 2018 AEI response).
         31
            See Doc. 602 at 8–9 (quoting Doc. 602-16, AKH’s Supplemental Resp. and Obj. to UUIC’s Third Set of
Interrogatories to AKH).




                                                           10
that check images were produced by all Counter-Defendants in a manner that “made it difficult,

if not impossible, for Universal to determine whether the Counter-Defendants have produced all

checks associated with all of their bank accounts,” and requested clarifying, summary

information.32 In January 2019, AKH and the Counter-Defendants supplemented their

productions with the check registers and deposit lists, causing UUIC to identify the

inconsistencies and incomplete productions that triggered in part its motion for sanctions.

       By the time AKH’s and the Counter-Defendants’ summary documents were finally

produced, it was too late for UUIC to conduct follow-up discovery to resolve the inconsistencies

between AKH’s and the new Counter-Defendants’ productions. The check ledgers and deposit

lists existed, and the Counter-Defendants possessed that information in October 2018 yet did not

make the documents available to UUIC until January 2019, after UUIC demanded these

documents by letter as responsive to the RFPs. Notably, the Counter-Defendants do not claim in

their motion for reconsideration that the January 2019 production was complete; they do not

address UUIC’s claims that certain check registers and deposit lists are missing. As the Court

stated in its March 19, 2018 Order,

                   The Counter-Defendants explain the different systems they used to
                   maintain these lists over the years but fail to explain how these
                   different systems explain the many issues identified by UUIC in its
                   motion. For example, how does the fact that the entities
                   maintained check registers in different software systems explain
                   the wholesale failure to produce those check registers for certain
                   years? As UUIC effectively sets forth in its briefing, this is but
                   one of many questions raised by this late production, after years of
                   AKH denying that such documents existed at all. Importantly, the
                   biggest question raised by this production—the inconsistencies
                   between the various Counter-Defendants’ financial documents—is
                   not addressed at all by the Counter-Defendants’ response brief.33


       32
            Doc. 602-9 at 4.
       33
            Doc. 628 at 9.




                                                   11
       The Court disagrees with the Counter-Defendants’ characterization that it “completely

ignore[d] any separation between AKH and Counter-Defendants” in making its adverse-

inference findings.34 While it is true that the ultimate issue of alter-ego liability is an open legal

question in this case, it is undisputed that the Counter-Defendant business entities are owned by

the same two individuals—Counter-Defendants Andy and Hratch Andonian—that own AKH.

And it is undisputed that there were many transfers of assets between these companies after the

original Complaint was filed by AKH in 2013 that form the basis for UUIC’s counterclaims.

The Counter-Defendants are represented by common counsel. There was no confusion about the

fact that net-worth and transfer documents would be highly relevant to UUIC’s counterclaims,

that UUIC sought summaries of these parties’ bank account information, that Judge Gale had

previously granted a motion to compel such information with respect to AKH, and these

documents were indeed requested as part of UUIC’s First RFPs to the new parties. The Court

finds that the Counter-Defendants withheld their complete check ledgers and deposit lists, like

AKH, in bad faith.

       For these reasons, the Court finds no error in sanctioning the new Counter-Defendants by

providing adverse-inference instructions to the jury that all Counter-Defendants except for Trade

Co., LLC failed to timely produce check ledgers and deposit lists, and that for purposes of

determining punitive damages, fraudulent conveyance, and alter-ego liability, any

inconsistencies in the check registers and deposit lists provided by the Counter-Defendants other

than Trade Co., LLC may be resolved in UUIC’s favor.

       IT IS THEREFORE ORDERED BY THE COURT that the Counter-Defendants’

Motion for Reconsideration (Doc. 646) is granted in part and denied in part. The Court


       34
            Doc. 646 at 3.




                                                  12
supplements its findings in the March 19, 2019 Order as described in this opinion and makes

clear that its sanction does not apply to Trade Co., LLC. The motion is otherwise denied.

       IT IS SO ORDERED.

       Dated: May 29, 2019

                                                 S/ Julie A. Robinson
                                                 JULIE A. ROBINSON
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                               13
